Appellant was convicted in the District Court of Henderson County of the offense of theft of a hog, and his punishment fixed at two years in the penitentiary.
By various special charges, the refusal of which is complained of by bills of exceptions approved by the trial court, appellant sought to *Page 84 
have his theory of the case presented to the jury. Appellant appears to have taken preliminary steps to raise a crop upon the land of the owner of the alleged stolen hog, but after the matter of theft arose said relationship seems to have been severed. The facts disclosed that appellant did not deny taking the hog in question. It was a small pig, and was carried by appellant to the home of his father-in-law, at which place it was recovered by the officers and restored to the owner. Appellant testified that the pig was interfering with his crop and that he thought it was a stray, and that he consulted several people about what he should do, and they gave him advice, the substance of which was that he could do nothing more than to take the pig up and keep it until it could be legally estrayed. A Mr. Avant, who was consulted by appellant in regard to the matter, promised him that he would obtain legal advice for him the first time he went to town. Several other witnesses testified to the effect that appellant consulted them about said stray hog. There is some confusion in the record as to whether the hog he was talking to these people about was the pig in question or another hog which appears to have been in the neighborhood, but this did not deprive appellant of his right to have an affirmative charge to the jury submitting the theory upon which he relied, and which was that the hog in question was that which he took up as an estray and about which he consulted the various witnesses mentioned. There were a number of charges, presenting in various ways the theory relied upon by appellant. We do not thing it necessary for the court to have given all of same in charge, but do think material error was committed by refusal of the court to submit said issue. The jury should have been substantially told that if appellant took the pig in his possession, not intending at the time to appropriate same, but intending only to estray it or take legal steps to dispose of same, then he should be acquitted. It is also true that if one takes property for a legal purpose, and thereafter conceives the intent to appropriate same, and does so appropriate it, his original taking would not be theft.
We do not think any error appears in the argument of the district attorney to the effect that if the wife of appellant had been used as a witness, said attorney believed she would have sworn facts believed by him to show appellant's guilt. The wife of appellant had been sworn as a witness but was not used.
Without further discussion of the case, for the errors above mentioned the judgment will be reversed and the cause remanded.
Reversed and remanded.
                          ON REHEARING.                        October 12, 1921.